Title: From George Washington to David Griffith, 29 August 1784
From: Washington, George
To: Griffith, David



Dr Sir,
Mount Vernon 29th Augt 1784

Colo. Fitzhugh informs me that the Academy at George town is upon a good establishment—that the Gentn at the head of it is very capable, and clever in conducting of it—that the school is in high estimation, & that the terms are £25 for board, & £6.10 for teaching, Maryland Curry. Under these circumstances, let me pray you to inform Mr Nourse that I think it a desirable place to fix my Nephews at—Colo. Fitzhugh adds—that as Mr Balch is a particular friend of his, he will write to him on the subject as I should prefer having them boarded at his house to that of any other in town. I am Dr Sir &c.

G: Washington

